Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-14 are presented for examination.
Claim Objections
2.	Claims 1-2, 4-7, 9, 10, 12 and 14 are objected to because of the following informalities.
 The abbreviation “PID” at list once should be defined in the claims.  
PID: Par. [0003], The specification defined as Proportion Integration Differentiation (PID), 
PWM does not define anyway in the spec or in the claims, For examination purpose, it defined as Pulse width modulation (PWM). If defined differently, applicant may explain or defined by amending the claims and the spec accordingly. Appropriate correction is required.
As per claim 3, 8, 11-13, these claims are at least objected for their dependencies, directly or indirectly, on the rejected claims 1 and 6. They are therefore rejected as set forth above.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 6: the generic placeholder “obtaining unit”, “comparison unit” and “control unit” couple with the functional language “configure to”;
 Claim 7: the generic placeholder “calculation subunit” and “processing subunit” couple with the functional language “configure to”;
Claims 9 and 14: the generic placeholder “replacing unit” couple with the functional language “configure to”,
As such, the following are definition provided by the specification for each generic placeholder:
The “unit” and “subunit” are defined as being part of the apparatus system, however, there is no physical structure defined and thus can be interpreted to be software per se.
obtaining unit: Fig. 3, Par. [0071], the unit described as stored information unit and thus considered software and lacks physical structure.
comparison unit: Fig. 3, Par. [0073], the unit described as stored information unit and thus considered software and lacks physical structure.
control unit: Fig. 3, Par. [0074], the unit described as stored information unit and thus considered software and lacks physical structure.
calculation subunit: Par. [0076]-[0077], the unit described as stored information unit and thus considered software and lacks physical structure.
 processing subunit: Par. [0078], the unit described as stored information unit and thus considered software and lacks physical structure.
replacing unit: Par. [0081], the unit described as stored information unit and thus considered software and lacks physical structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “obtaining unit configure to”, “comparison unit configure to” and “control unit configure to” in claim 6, claim limitation “calculation subunit configure to” and “processing subunit configure to” in claim 7, and claim limitation “replacing unit configure to” in claims 9 and 14, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Per the analysis in the above interpretation section, the limitations above as defined by the specification reveal that the corresponding units all relate to software and lack physical structure, thus rendering the limitations rejected under the basis of 112b.
As such, claim 6 and dependent claims 7-10 and 13-14 are rejected under 112b.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o0) and 2181.
The term “large value” in claims 4, 6, 9,12 and 14 is a relative term which renders the claim indefinite. The term “large value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required by amending the claims or explain how should be interpreted.
As per claim 10 these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 6. They are therefore rejected as set forth above.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent claim 1, resides, at least in part, in that closest prior art of Dengyong et al. (CN 107165849 A) discloses a fans speed control,  a fans speed control device, comprising: a unit configured to acquire the part temperature; when the fan speed is normal, a fan control strategy is closed-loop control (i.e., a PID regulation algorithm), a first PWM value is calculated (disclosing a first PWM acquisition unit), and when a fan speed measurement mechanism fails, the fan control strategy is open-loop control, and a fan PWM value is fixed as a fan PWM value, so as to control the fan speed, see abstract, Page 6, Par 1-4; however, the prior art does not disclose or suggest, alone or in combination, a first PWM value obtaining unit, configured to obtain, by a PID regulation algorithm, a first PWM value of a fan corresponding to the temperature of the server component based on the temperature of the server component; 15a second PWM value obtaining unit, configured to obtain, by an open-loop control algorithm, a second PWM value of the fan corresponding to the temperature of the server component based on the temperature of the server component; a comparison unit, configured to compare the first PWM value with the second PWM value; and a control unit, configured to control the fan speed by a larger value of the first PWM value and the 20second PWM value; in combination with the other elements and features of the claimed invention.
As claims 2-5 and 11-12 are directly or indirectly dependent on claim 1, those claims are also allowable at least by virtue of their dependency. 
Claims 6-10 and 13-14 would be allowable, for the same reason of claims 1-5 and 11-12, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bin (CN 105587681 A) related to three values of PID, to follow four-quadrant principle: taking the electronic devices and components temperature stabilization time as abscissa, the coordinate system forming as axis of ordinates taking the temperature value of electronic devices and components, in the time dropping in first quartile, by regulating PI value that rotation speed of the fan is increased, value can make rotation speed of the fan reduce.
Jensen(US 2012/0078420 A1) related to an environmental controller operates a cooling system in an electronic device. The environmental controller includes a closed loop control system for operating a cooling fan at a target speed. The environmental controller may select the target speed based on one or more temperature sensors.

Murray (US 7,138,781 B2) related to a fan controller is integrated in silicon and uses an embedded microcontroller to implement a digital fan control algorithm.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from 
/KIDEST BAHTA/Primary Examiner, Art Unit 2119